NO. 12-12-00346-CR

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

NJINSKI TYWON MURPHY,                              §           APPEAL FROM THE 145TH
APPELLANT

V.                                                 §          JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §          NACOGDOCHES COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
          Appellant Nijinski Tywon Murphy was convicted of aggravated assault with a deadly
weapon, and sentence was imposed on May 26, 2010. Appellant filed a notice of appeal, but later
filed a motion to dismiss the appeal, which this court granted. See Murphy v. State, No.
12-10-00169-CR (Tex. App.—Tyler Oct. 20, 2010, no pet.) (mem. op., not designated for
publication).
          On October 4, 2012, Appellant filed a notice of appeal complaining of alleged errors at his
trial.    However, these issues should have been raised in the appeal that we dismissed on
Appellant’s motion. See id. We have no jurisdiction to grant postconviction relief from a final
felony conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07 § 5 (West Supp. 2012). And the
information received in this appeal does not include a subsequent final judgment or other
appealable order. See TEX. R. APP. P. 26.2(a)(1). Therefore, we have no jurisdiction over the
appeal.
          On October 8, 2012, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a final judgment or
other appealable order. Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before November 8, 2012, to show the
jurisdiction of this court.         That deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to this court’s October 8 notice.
         Because Appellant has not shown the jurisdiction of this court, the appeal is dismissed for
want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered November 21, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        NOVEMBER 21, 2012


                                         NO. 12-12-00346-CR


                                   NJINSKI TYWON MURPHY,
                                           Appellant
                                              V.
                                    THE STAT E OF TEXAS,
                                            Appellee

                           Appeal from the 145th Judicial District Court
                       Of Nacogdoches County, Texas. (Tr.Ct.No. F0916943)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3